


Exhibit 10.40

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

 

Restricted Stock Award Agreement

[Year] Grant

 

You have been granted restricted stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Cobalt International Energy,
Inc. Long Term Incentive Plan (the “Plan”).  Unless defined in this Award
Agreement (including Attachment A, this “Agreement”), capitalized terms will
have the meanings assigned to them in the Plan.  In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Name]

 

 

 

Number of Shares Underlying Award

 

[Number] Shares (to the extent not vested as of any applicable date, the
“Restricted Shares”)

 

 

 

Grant Date

 

[Date]

 

 

 

Vesting

 

Subject to Section 3 of Attachment A, the Award shall vest with respect to
one-third (1/3) of the underlying Restricted Shares on each of: [Date], [Date]
and [Date] if the Participant does not experience a Termination of Service at
any time prior to the applicable scheduled vesting date.

 

--------------------------------------------------------------------------------


 

Attachment A

 

Restricted Stock Award Agreement

Terms and Conditions

 

Grant to:  [Name]

 

Section 1.  Grant of Restricted Stock Award.  Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants Restricted
Stock to the Participant on the Grant Date on the terms set forth on the cover
page of this Agreement, as more fully described in this Attachment A.  This
Award is granted under the Plan, which is incorporated herein by this reference
and made a part of this Agreement.

 

Section 2.  Issuance of Shares.

 

(a)                                 The Restricted Shares shall be evidenced by
book-entry registration; provided, however, that the Committee may determine
that the Restricted Shares shall be evidenced in such other manner as it deems
appropriate, including the issuance of a stock certificate or certificates.  In
the event that any stock certificate is issued in respect of the Restricted
Shares, such certificate shall (i) be registered in the name of the Participant,
(ii) bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Restricted Shares and (iii) be held in custody by
the Company.

 

(b)                                 Voting Rights.  The Participant shall have
voting rights with respect to the Restricted Shares.

 

(c)                                  Dividends.  All cash and other dividends
and distributions, if any, that are paid with respect to any Restricted Shares
shall be withheld by the Company and paid to the Participant, without interest,
only when, and if, the Restricted Shares become vested in accordance with this
Agreement.

 

(d)                                 Transferability.  Unless and until the
Restricted Shares become vested in accordance with this Agreement, the
Restricted Shares shall not be assigned, sold, transferred or otherwise be
subject to alienation by the Participant.

 

(e)                                  Section 83(b) Election.  If the Participant
chooses, the Participant may make an election under Section 83(b) of the Code
with respect to the Restricted Shares, which would cause the Participant
currently to recognize income for U.S. federal income tax purposes in an amount
equal to the excess (if any) of the fair market value of the Restricted Shares
(determined as of the Grant Date) over the amount, if any, that the Participant
paid for the Restricted Shares, which excess will be subject to U.S. federal
income tax.  The form for making a Section 83(b) election is attached as
Attachment B.  The Participant acknowledges that (i) the Participant is solely
responsible for the decision whether or not to make a Section 83(b) election,
and the Company is not

 

2

--------------------------------------------------------------------------------


 

making any recommendation with respect thereto, (ii) it is his or her sole
responsibility to timely file the Section 83(b) election within 30 days after
the Grant Date, if the Participant decides to make such election, and (iii) if
the Participant does not make a valid and timely Section 83(b) election, the
Participant will be required to recognize ordinary income at the time of vesting
on any future appreciation on the Restricted Shares.

 

(f)                                   Withholding Requirements.  The Company may
withhold any tax (or other governmental obligation) that becomes due with
respect to the Restricted Shares (or any dividend or distribution thereon), and
the Participant shall make arrangements satisfactory to the Company to enable
the Company to satisfy all such withholding requirements.  Notwithstanding the
foregoing, the Committee may permit, in its sole discretion, the Participant (at
the Participant’s election) to satisfy any such withholding requirement by
transferring to the Company pursuant to such procedures as the Committee may
require, effective as of the date on which a withholding obligation arises, a
number of vested Shares owned and designated by the Participant having an
aggregate fair market value as of such date that is equal to the minimum amount
required to be withheld.  If the Committee permits the Participant (at the
Participant’s election) to satisfy any such withholding requirement pursuant to
the preceding sentence, the Company shall remit to the Internal Revenue Service
and appropriate state and local revenue agencies, for the credit of the
Participant, an amount of cash withholding equal to the fair market value of the
Shares transferred to the Company as provided above.

 

Section 3.  Vesting of Restricted Shares.

 

(a)                                 Termination of Service.

 

(i)                                     Death or Disability.  In the event of
the Participant’s Termination of Service at any time due to the Participant’s
death or Disability, the Restricted Shares shall fully vest as of the date of
such termination.

 

(ii)                                  Any Other Termination of Service.  In the
event of the Participant’s Termination of Service at any time for any reason
(other than due to the Participant’s death or Disability), the Restricted Shares
shall be forfeited in their entirety as of the date of such termination without
any payment to the Participant.

 

Notwithstanding the foregoing, in the event of the Participant’s Termination of
Service other than by the Company for Cause, the Committee may, in its sole
discretion, accelerate the vesting or waive any term or condition of this
Agreement, subject to such terms and conditions as the Committee deems
appropriate, with respect to all or a portion of the Restricted Shares.

 

(b)                                 Change in Control.  If a Change in Control
occurs at any time, the Restricted Shares shall fully vest as of the date of
such Change in Control.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Effect of Vesting.  Subject to the
provisions of this Agreement, upon the vesting of Restricted Shares, the
restrictions under this Award with respect to such Shares shall lapse, and
subject to any applicable Lock Up Agreement, or requirement to comply with
non-competition covenants, such Shares shall be fully assignable, saleable and
transferable by the Participant, and the Company shall deliver such Shares,
along with any dividends and other distributions that were paid with respect to
such Shares but withheld pending vesting, to the Participant.  Subject to any
applicable Lock Up Agreement or requirement to comply with non-competition
covenants, such Shares shall be delivered by transfer to the Depository Trust
Company for the benefit of the Participant or by delivery of a stock certificate
registered in the Participant’s name.

 

Section 4.  Miscellaneous Provisions.

 

(a)                                 Notices. All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, TX 77024

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)                                 Entire Agreement.  This Agreement, the Plan,
and any other agreements referred to herein and therein and any schedules,
exhibits and other documents referred to herein or therein, constitute the
entire agreement and understanding between the parties in respect of the subject
matter hereof and supersede all prior and contemporaneous arrangements,
agreements and

 

4

--------------------------------------------------------------------------------


 

understandings, both oral and written, whether in term sheets, presentations or
otherwise, between the parties with respect to the subject matter hereof.

 

(c)                                  Amendment; Waiver.  No amendment or
modification of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of the Company and the Participant, except that the
Company may amend or modify the Agreement without the Participant’s consent in
accordance with the provisions of the Plan or as otherwise set forth in this
Agreement.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.  Any amendment or modification of or to any provision
of this Agreement, or any waiver of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

 

(d)                                 Assignment.  Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Participant.

 

(e)                                  Successors and Assigns; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Participant and their respective heirs, successors, legal
representatives and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Company and the
Participant, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

(g)                                  Participant Undertaking.  The Participant
agrees to take whatever additional action and execute whatever additional
documents the Company may deem necessary or advisable to carry out or give
effect to any of the obligations or restrictions imposed on either the
Participant or the Restricted Shares pursuant to the provisions of this
Agreement.

 

(h)                                 Plan.  The Participant acknowledges and
understands that material definitions and provisions concerning the Restricted
Shares and the Participant’s rights and obligations with respect thereto are set
forth in the Plan.  The Participant has read carefully, and understands, the
provisions of the Plan.

 

(i)                                     Governing Law.  The Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof.

 

5

--------------------------------------------------------------------------------


 

(j)                                    Jurisdiction.  The parties hereto agree
that any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of its
affiliates or against any party or any of its affiliates) shall be brought in
the Delaware Chancery Court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on each party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 4(a) shall
be deemed effective service of process on such party.

 

(k)                                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey A. Starzec

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

 

 

[Participant]

 

7

--------------------------------------------------------------------------------


 

Attachment B

 

SECTION 83(b) ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)         The taxpayer performing the services is:

 

Name:

 

Address:

 

Social Security Number:

 

 

(2)         The property with respect to which the election is being made is
                    shares (the “Restricted Shares”) of common stock, par value
$.01 per share, of Cobalt International Energy, Inc. (the “Company”)

 

(3)         The Restricted Shares were transferred
on                                                    .

 

(4)         The taxable year in which the election is being made is the calendar
year                  .

 

(5)         The Restricted Shares are not transferable and are subject to a
substantial risk of forfeiture within the meaning of Section 83(c)(1) of the
Internal Revenue Code until and unless specified conditions are satisfied or a
specified event occurs, in each case as set forth in the Company’s Long Term
Incentive Plan and the Restricted Stock Award Agreement pursuant to which the
Restricted Shares were issued.

 

(6)         The fair market value of the Restricted Shares at the time of
transfer (determined without regard to any restriction other than a restriction
which by its terms will never lapse) is $                 per share.

 

(7)         The amount paid by the taxpayer for the Restricted Shares is
$                 per share.

 

(8)         A copy of this statement has been furnished to the Company, for whom
the taxpayer will be performing services underlying the transfer of the
Restricted Shares.

 

(9)         This statement is executed
on                                           .

 

 

 

 

Spouse (if any)

Taxpayer

 

This statement must be filed with the Internal Revenue Service Center with which
you filed your last U.S. federal income tax return within 30 days after the
grant date of the Restricted Stock Award Agreement.  This filing should be made
by registered or certified mail, return receipt requested.  You are also
required to (i) deliver a copy of this statement to the Company and (ii) attach
a copy of this statement to your federal income tax return for the taxable year
that includes the grant date (and may also be required to attach a copy of this
statement to your state income tax return for such year).  You should also
retain a copy of this statement for your records.

 

8

--------------------------------------------------------------------------------
